DETAILED ACTION
Claims 1-10 are pending in the present application. Claims 1 and 7-10 were amended in the response filed 16 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 16 December 2021 are found persuasive. Claims 1, 8, 9 and 10 are independent claims. Regarding independent claim 1, the prior art of record teaches the following: “wherein the first information processing apparatus comprises: a record set acquiring unit configured to acquire a record set, the record set being a set of records having a plurality of data elements as pairs of attribute names and attribute values;  a record identification information acquiring unit configured to 
acquire record identification information, the record identification information being information for uniquely identifying each record included in the record set, the record identification information indicating at least one of the attribute names;  a concealing unit configured to convert at least one of an attribute name and an attribute value of a data element designated with conversion information among the plurality of data elements held by at least one record included in the record set, in accordance with the conversion information including at least a conversion rule applied to the at least one attribute name and the attribute value designated for conversion, to generate a concealment record set, and generate concealment record identification information for uniquely identifying each record included in the concealment record set based on the record identification information and the conversion information;  and a first transmitter configured to transmit the concealment record set and the concealment record identification information to the second information processing apparatus via a network, and the second information processing apparatus comprises: a second receiver configured to receive the concealment record set and the concealment record identification information from the first information processing apparatus via a network;  and a data analyzer configured to analyze, by using a learning model or a numerical model, each record included in the concealment record set and identified based on the concealment record identification information.” The limitations of independent claims 8, 9 and 10 parallel independent claim 1; therefore, they are allowed for similar reasons. Claims 2-7 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169